Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 15-18, 20-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (2015/0177164).
Regarding claim 1, Patterson discloses a method, comprising: using a pulsed jet([0045]), injecting an analyte and a chiral tag into a sample cell ([0056]; for additional emphasis “improved sensitivity for enantiomer-specific detection of chiral species in the analyte gas”); obtaining a time-domain response from a sample comprising the analyte and the chiral tag ([0133]), and determining a frequency-domain representation of the time-domain response.  
Regarding claim 2, Patterson discloses the sample cell comprises a tunable resonant cavity.  ([0054])
Regarding claim 3, Patterson discloses the sample cell comprises a resonant cavity and obtaining the time-domain response comprises electrically exciting at least one mode of the resonant cavity with a sequential series of frequencies from a source ([0062]).  
Regarding claim 4, Patterson discloses the sample cell comprises a resonant cavity and obtaining the time-domain response comprises contemporaneously exciting multiple modes of the resonant cavity.  ([0060] “substantially simultaneously”)

Regarding claim 6, Patterson discloses the injecting is performed using a pulsed jet to provide expansion of the sample comprising the analyte and the chiral tag into the sample cell, when the sample cell  is at least partially evacuated.  ([0045])
Regarding claim 7, Patterson discloses the chiral tag comprises a racemic mixture.  ([0030]; [0130])
Regarding claim 9, Patterson discloses the chiral tag is enantioenriched.  ([0130])
Regarding claim 10, Patterson discloses the analyte and the chiral tag form a complex through non-covalent interaction.  ([0006])
Regarding claim 11, Patterson discloses 11 the analyte and the chiral tag are combined and injected using a pulsed-jet input port included as a portion of the sample cell.  ([0045])
Regarding claim 15, Patterson discloses a method, comprising: electrically obtaining a first response elicited from a first sample including an analyte and a racemic mixture comprising a chiral tag; and electrically obtaining a second response elicited from a second sample including the analyte and a specified-enantiopurity form of the chiral tag; wherein the first and second responses are elicited by electrically exciting a range of molecular rotational resonances.  ([0134] indicates repetition of the experiment with different mixtures of the sample)
Regarding claim 16, Patterson discloses determining an enantiomeric excess (ee) value for the analyte corresponding to diastereomers formed between the analyte and the chiral tag having the specified enantiopurity at least in part by comparing spectra corresponding to the first and second responses.  ([0134])

Regarding claim 18, Patterson discloses the analyte and the racemic mixture comprising the chiral tag are injected using a first pulsed-jet input port included as a portion of a sample cell.  ([0045])
Regarding claim 20, Patterson discloses an apparatus, comprising: a sample cell including a resonant cavity ([0054]; volume 104); a source electrically coupled to the sample cell to electrically excite at least one mode of the resonant cavity ([0054]); a receiver electrically coupled to the sample cell to obtain a response elicited from a sample within the sample cell ([0058]; output horn 706), in response to excitation of the resonant cavity using the source, the receiver comprising an analog-to-digital converter to provide a digital representation of a time-domain response obtained from the sample cell (Fig. 13, apparent function of block “Data Acquisition and Stacking” with input analog from baseband amplifier and output to PC); and an isolator to isolate the source from the sample cell at least when the receiver is receiving the response elicited from the sample ([0053]); wherein the sample cell comprises at least two sample introduction ports, including at least one sample introduction port to receive an analyte and a chiral tag (Fig. 6, source of warm molecules 620; buffer gas source 602).  
Regarding claim 21, Patterson discloses the sample cell is configured to be at least partially evacuated.  ([0045])
Regarding claim 22, Patterson discloses the at least two sample introduction ports comprise pulsed jet sample introduction ports.  ([0045])
Regarding claim 24, Patterson discloses a range of frequencies corresponding to the at least one mode falls within at least one of a microwave frequency range, a millimeter-wave range, or a terahertz frequency range.  ([0046]; microwave energy)

Regarding claim 26, Patterson discloses the isolator comprises a switch.  ([0053], use of the verb “switched” indicates the operation of a switch or equivalent)
Regarding claim 28, Patterson discloses the sample comprises a complex of the analyte and the chiral tag.  (Patterson, [0009] “an analyte gas is introduced, the analyte gas including a chiral component”)
Regarding claim 29, Patterson further discloses distinguishing enantiomers of the analyte based on the spectral component of the frequency-domain representation.  (Patterson [0044]; see also [0040] et seq.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12-14, 19, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson.
Regarding claim 8, Patterson further teaches the chiral tag comprises a racemic composition. ([0030])
Patterson lacks explicit teaching of the composition is isotopically labeled.

Regarding claims 12 and 19, and 23, claims 12, 19, and 23 differ from claim 11 in that claim 12 requires at least two pulsed-jet input ports.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include multiple input ports where necessary to entirely separate the paths of samples in order to prevent contamination. 
Regarding claims 13 and 14, Patterson lacks explicit teaching of the prior physical states of the sample, taking as input a gas.
Conventional means of converting a non-gas sample into a gas including laser ablation of a solid or liquid sample (requiring a reservoir therefor) would be obvious to one of ordinary skill in the art prior to the filing date of the claimed invention in order to provide a sample in a state the detector of Patterson can analyze.
Regarding claim 27, a microwave isolator is the functional equivalent of the switch taught by Patterson, and its use for its ordinary purpose of selectively preventing a microwave signal from passing therethrough is an obvious substitution of one equivalent for another in the device of Patterson. 

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. Applicant argues that Patterson lacks a “chiral tag”.  Note that Patterson explicitly discloses the detection of chiral species within the analyte gas.  Thus the chiral molecules are present and detected, whether or not they are referred to as a “tag.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884